                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     JACQUELINE ZHANG,                                   Case No. 17-CV-00007-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE: ELEMENTS OF DUE
                                                                                             PROCESS CLAIMS
                                  14             v.

                                  15     COUNTY OF MONTEREY, MONTEREY
                                         COUNTY RESOURCE MANAGEMENT
                                  16     AGENCY, and MONTEREY COUNTY
                                         PARKS DEPARTMENT,
                                  17
                                                        Defendants.
                                  18

                                  19          Plaintiff Jacqueline Zhang (“Plaintiff”) sues Defendants County of Monterey, Monterey

                                  20   County Parks Department, and Monterey County Resource Management Agency (collectively,

                                  21   “the County”) for causes of action arising out of the County’s termination of Plaintiff’s

                                  22   employment with the County. Two of Plaintiff’s causes of action will be tried by a jury: (1)

                                  23   Plaintiff’s fourth cause of action for deprivation of property without due process of law in

                                  24   violation of the Fourteenth Amendment of the United States Constitution, brought pursuant to 42

                                  25   U.S.C. § 1983, and (2) Plaintiff’s sixth cause of action for deprivation of property without due

                                  26

                                  27

                                  28                                                     1
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: ELEMENTS OF DUE PROCESS CLAIMS
                                   1   process of law in violation of Article I, Section 7 of the California Constitution.1 For the benefit of

                                   2   the parties, the Court sets forth the elements for the causes of action to be tried.

                                   3   I. DISCUSSION
                                   4          The Court discusses in turn each of the causes of action to be tried: (1) Plaintiff’s due

                                   5   process claim under the United States Constitution, and (2) Plaintiff’s due process claim under the

                                   6   California Constitution.

                                   7       A. Plaintiff’s Due Process Claim under the United States Constitution
                                   8          Generally, to bring a federal due process claim, the plaintiff must show: “(1) a deprivation

                                   9   of a constitutionally protected liberty or property interest, and (2) a denial of adequate procedural

                                  10   protections.” Brewster v. Bd. of Educ., 149 F.3d 971, 982 (9th Cir. 1998). In a case brought by a

                                  11   discharged employee, the employee must show: (1) the deprivation of a property right in

                                  12   continued employment, and (2) the denial of appropriate procedural protections during
Northern District of California
 United States District Court




                                  13   termination. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538, 542 (1985).

                                  14          Accordingly, first, Plaintiff must show that she was deprived of a property right in her

                                  15   continued employment. To show that she was deprived of a property interest in her employment,

                                  16   Plaintiff must show that she was a permanent employee and could be dismissed only for cause.

                                  17   “Public employees who may be dismissed only for cause possess a property interest in their

                                  18   continued employment.” Walls v. Cent. Contra Costa Transit Auth., 653 F.3d 963, 968 (9th Cir.

                                  19   2011); Dorr v. Butte County, 795 F.2d 875, 876 (9th Cir. 1986) (citations omitted) (“[A]

                                  20   ‘permanent employee,’ dismissible only for cause, has a property interest in [her] continued

                                  21   employment which is protected by due process.”). However, employees who can be dismissed

                                  22   with or without cause do not have a protected property interest in their employment. See Walls,

                                  23   653 F.3d at 968; Dorr, 795 F.2d at 876 (stating that “a probationary (or nontenured) civil service

                                  24   employee, at least ordinarily, may be dismissed without a hearing or judicially cognizable good

                                  25   cause”).

                                  26

                                  27
                                       1
                                        Plaintiff’s one remaining cause of action, Plaintiff’s petition for writ of mandate under California
                                       Code of Civil Procedure § 1085, will be judicially adjudicated. See ECF No. 187.
                                  28                                                     2
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: ELEMENTS OF DUE PROCESS CLAIMS
                                   1          A public employee is not entitled to due process based on deprivation of a property interest

                                   2   in a position unless that employee has a “legitimate claim of entitlement” to the position. See

                                   3   Board of Regents v. Roth, 408 U.S. 564, 577 (1972). That entitlement “must be granted by state

                                   4   law,” Koepping v. Tri-County Metropolitan Transp. Dist. of Oregon, 120 F.3d 998, 1005 (9th Cir.

                                   5   1997), or “some other independent source.” Faurie v. Berkeley Unified School Dist., 2008 WL

                                   6   820682, at *8 (N.D. Cal. Mar. 26, 2008). “Under California law, county charters, rules and

                                   7   regulations generally determine whether there is such an entitlement.” Weisbuch v. County of Los

                                   8   Angeles, 119 F.3d 778, 780-81 (9th Cir. 1997). Thus, an “oral representation of [Plaintiff’s]

                                   9   supervisors,” “untethered to specific positive law, is insufficient to create a property interest.”

                                  10   Faurie, 2008 WL 820682, at *8. “In other words, expectations based on oral representations,

                                  11   employment history, or positive evaluations are not sufficient to give the Plaintiff a property

                                  12   interest in [her] public employment.” Id. at *9. Accordingly, Plaintiff may not use an implied-in-
Northern District of California
 United States District Court




                                  13   fact contract claim to establish that she had a property right in her position. In addition, Plaintiff

                                  14   must show that she was deprived of the protected property interest in her employment, such as by

                                  15   being discharged.

                                  16          Second, Plaintiff must show that she was denied adequate procedural protections.

                                  17   Brewster, 149 F.3d at 982; Loudermill, 470 U.S. at 538. “Due process requires that any

                                  18   deprivation of life, liberty, or property ‘be preceded by notice and opportunity for hearing

                                  19   appropriate to the nature of the case.’” Wall, 653 F.3d at 968 (quoting Mullane v. Central Hanover

                                  20   Bank & Trust Co., 339 U.S. 306, 313 (1950)). The United States Supreme Court has held that due

                                  21   process “requires ‘some kind of a hearing’ prior to the discharge of an employee who has a

                                  22   constitutionally protected property interest in his employment.” Loudermill, 470 U.S. at 542

                                  23   (quoting Roth, 408 U.S. at 569–70); see also Clements v. Airport Auth. of Washoe Cty., 69 F.3d

                                  24   321, 332 (9th Cir. 1995) (holding that “the denial of a pre-termination hearing is a constitutional

                                  25   violation sufficient to support damages”). “[T]he pretermination ‘hearing,’ though necessary, need

                                  26   not be elaborate.” Loudermill, 470 U.S. at 545. A permanent public employee must receive “oral

                                  27   or written notice of the charges against him, an explanation of the employer’s evidence, and an

                                  28                                                      3
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: ELEMENTS OF DUE PROCESS CLAIMS
                                   1   opportunity to present his side of the story.” Id. at 546. Furthermore, the employee must also

                                   2   receive a full post-termination hearing. Id. at 546–47 & n.12.

                                   3          Finally, because Plaintiff is bringing her due process claim pursuant to 42 U.S.C. § 1983,

                                   4   Plaintiff must show municipal liability under the United States Supreme Court’s decision in

                                   5   Monell v. Department of Social Services of New York, 436 U.S. 658 (1978). In the Court’s June 4,

                                   6   2021 Order re: Monell liability, the Court explained what Plaintiff must establish to show

                                   7   municipal liability. ECF No. 188. Specifically, the Court held that Plaintiff must show one of the

                                   8   following three bases for municipal liability: (1) “a municipal employee committed a

                                   9   constitutional violation pursuant to an expressly adopted official policy or a longstanding practice

                                  10   or custom which constitutes the ‘standard operating procedure’ of the local government entity”;

                                  11   (2) the decision-making official was a final policymaking authority; or (3) an official with final

                                  12   policymaking authority either delegated the authority to, or ratified the decision of, a subordinate.
Northern District of California
 United States District Court




                                  13   Ulrich v. City & County of San Francisco, 308 F.3d 968, 984 (9th Cir. 2002) (quotation omitted).

                                  14      B. Plaintiff’s Due Process Claim under the California Constitution
                                  15          A due process claim under Article I, Section 7 of the California Constitution requires: (1)

                                  16   the deprivation of a protected property or liberty interest, and (2) the denial of adequate procedural

                                  17   protections. See Skelly, 15 Cal.3d at 206, 208 (considering whether the discharged employee had a

                                  18   property interest in his employment and whether the discharged employee received adequate

                                  19   procedural safeguards).

                                  20          Accordingly, first, Plaintiff must show that she was deprived of a protected property

                                  21   interest. In order to show that she had a property interest in her employment, Plaintiff must show

                                  22   that she was a permanent employee, not a probationary employee. “The California civil service

                                  23   employment scheme confers upon permanent employees ‘a property interest in the continuation of

                                  24   [their] employment which is protected by due process.’” Roe v. State Personnel Bd., 120 Cal. App.

                                  25   4th 1029, 1040 (2004) (quoting Skelly, 15 Cal. 3d at 206). By contrast, in California, non-

                                  26   permanent employees “serve at the will of the employer and therefore do not possess any property

                                  27   interest in their continued employment.” Mendoza v. Regents of University of California, 78 Cal.

                                  28                                                     4
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: ELEMENTS OF DUE PROCESS CLAIMS
                                   1   App. 3d 168, 173 (1978); accord Walls, 653 F.3d at 968 (stating that non-permanent employees in

                                   2   California can be terminated at any time subject only to the limits of public policy). In addition,

                                   3   Plaintiff must show that she was deprived of the protected property interest in her employment,

                                   4   such as by being discharged.

                                   5          Next, Plaintiff must show that she was deprived of adequate procedural protections.

                                   6   The California Constitution requires that “the employee be accorded certain procedural rights

                                   7   before” removal. Skelly, 15 Cal.3d at 215 (Cal. 1975). Specifically, a discharged employee must

                                   8   receive “notice of the proposed action, the reasons therefor, a copy of the charges and materials

                                   9   upon which the action is based, and the right to respond, either orally or in writing, to the authority

                                  10   initially imposing discipline.” Id. The employee must have a meaningful opportunity to respond to

                                  11   the notice of the proposed action. Kempland v. Regents of University of California, 155 Cal. App.

                                  12   3d 644, 649–50 (1984) (concluding that employee’s due process rights were violated because the
Northern District of California
 United States District Court




                                  13   employee’s written response to the notice of intention to dismiss was not considered before he was

                                  14   terminated). In addition to these pretermination procedural rights, “[a] public employee is entitled

                                  15   to a full evidentiary hearing after the disciplinary action is imposed.” Duncan v. Dep’t of

                                  16   Personnel Admin., 77 Cal. App. 4th 1166, 1176 (2000); see also Skelly, 15 Cal. 3d at 215 (holding

                                  17   that “due process does not require the state to provide the employee with a full trial-type

                                  18   evidentiary hearing prior to the initial taking of punitive action”).

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: June 6, 2021

                                  22                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                      5
                                       Case No. 17-CV-00007-LHK
                                       ORDER RE: ELEMENTS OF DUE PROCESS CLAIMS
